DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-6, in the reply filed on February 16, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden in examining all the groups and that the claimed subject matter is overlapping.  This is not found persuasive because applicant has not provided a clear argument regarding the restriction and just presents a general disagreement with the restriction requirement. The restriction is proper for the reasons discussed in the previous Office Action because each group represent a materially different product or method for forming those products.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2022.

Claim Objections
Claim 5 is objected to because of the following informalities: “SiO2” should be written as “SiO2” and “Al2O3” should be written as “Al2O3”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is indefinite because the claim requires using a heat source to cure metal powder and it is not clear how metal powder can be cured. For the purposes of this examination “melting and curing” the metal powder will be considered to require melting and solidifying the metal powder.
Claim 1 is indefinite because the claim requires repeatedly printing the metal layer until the metal layer reaches the designed thickness of the metal layer and it is not clear how the same metal layer can be printed repeatedly to form itself. For the purposes of this examination this limitation will be considered to require repeatedly printing the metal powder until the designed thickness of the overall metal layer is formed.
Claim 1 is indefinite because the claim requires repeatedly printing the complex layer until the complex layer reaches the designed thickness of the complex layer and it is not clear how the same complex layer can be printed repeatedly to form itself. For the purposes of this examination this limitation will be considered to require repeatedly printing the hollow ceramic spheres until the designed thickness of the overall complex layer is formed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation breakage rate of the hollow ceramic spheres is smaller than 5 under 35 MPa, and the claim also recites small than 5 under 60 MPa and smaller than 5 under 86 MPa which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 4 is indefinite because the claim discloses three different breakage rate ranges having different ranges and it is not clear which range is required.
Claim 5 is indefinite because the claim discloses “includes, but is not limited to” which indicates that the following list of material is opened and it is not clear if the disclosed materials are required by the claims or just preferred examples. See MPEP section 2173.05(d).
Claim 6 is indefinite because the claim discloses “includes, but is not limited to” which indicates that the following list of material is opened and it is not clear if the disclosed materials are required by the claims or just preferred examples. See MPEP section 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S. Patent Publication No. 2017/0274456) in view of Durrett et al (U.S. Patent # 10,040,723).
In the case of claim 1, Walker teaches a method for forming an impact-resistant complex part in the form of an insulating three-dimensional structure (Abstract). Walker teaches that the structure/component 12 includes a metal layer in the form of bonding layer 20 and a complex layer in the form of insulating layer 22 (Page 2 Paragraph 0026) wherein the complex layer 22 comprised hollow microspheres 40 (Page 2 Paragraph 0027) made from glass and/or ceramic (Page 2 Paragraph 0028).
	The part/structure of Walker was formed by additive manufacturing which comprised designing the size and shape of the part as well as an internal structure by generating and providing 3D CAD data followed by repeatedly printing/depositing material including the hollow microspheres in multiple layer and heating the deposited material with a heat source such as a laser to melt/sinter the material together for form a solidified layer (Page 5 Paragraphs 0046-0050 and 0052-0054). Walker further teaches that the metal layer/bonding layer 20 was also formed by additive manufacturing by depositing powder for forming the layer (Page 5 Paragraph 0057). Therefore, the process of Walker comprised forming a metal layer by providing a metal powder and repeatedly depositing and melting/solidifying the metal powder to form the metal layer/bonding layer 20 at the designed thickness followed by providing and repeatedly depositing the hollow ceramic spheres followed by using a heat source to bond the spheres together and form the insulating layer/complex layer 22 at the designed thickness.
	Walker does not teach having filled the gaps between the microspheres with the metal powder and melting and solidifying the metal powder during the complex layer formation step. However, Walker teaches that the part/structure was a composite thermal barrier coating (TBC) wherein the insulating/complex layer 22 which comprised the hollow microspheres had a high porosity of at least 80% (Page 2 Paragraphs 0026 and 0027).

	Based on the teachings of Durrett, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have filled the gaps between the hollow microspheres of Walker with the metal powder and heat and melt the metal powder during formation of the complex/insulating layer in order to increase the structural durability and robustness of the complex layer.
	As for repeating the steps of forming the metal layer and the complex layer, as was discussed previously, the part/structure of Walker was formed by additive manufacturing by repeatedly depositing and fusing metal powder and hollow microspheres. Furthermore, Walker teaches that additional layers in the form of a metal transition layer 22, additional bonding layers 20 and a sealing layer 24 (Pages 3-4 Paragraphs 0036-0039). Durrett further teaches that it was known in the art for sealing layers to be made of metal (Column 7 Line 4-22).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have repeated the metal forming steps and complex layer forming steps of Walker in view of Durrett in order to form all the layer of the taught structure.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the hollow ceramic microspheres of Durrett in the process of Walker because the microspheres of Durrett were known microspheres in the art for forming insulating layers in TBC.
	As for claim 6, Walker (Page 3 Paragraph 0032) and Durrett (Column 5 Lines 27-31) teach that the bond coating and insulating layers were formed of aluminum and therefore the metal powder or Walker in view of Durrett would have been made of aluminum.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al in view of Durrett et al as applied to claim 1 above, and further in view of Seals et al (U.S. Patent # 6,071,628).
	The teachings of Walker in view of Durrett as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither Walker nor Durrett teach that the hollow ceramic spheres had a breakage rate of smaller than 5 under 35 MPa.

	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Seals, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal breakage rates under pressure for the hollow ceramic spheres of Walker in view of Durrett through routine experimentation because the compressive strength of the spheres affected the durability of the formed insulating/complex layer.

Conclusion
	Claims 1 and 3 through 6 have been rejected. Claims 2 and 7 through 20 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712